Citation Nr: 1102727	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  07-12 661	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to May 1977.  
The record also reflects that he served on active duty from May 
1977 to August 1983, but was discharged under dishonorable 
conditions for this latter period of service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

The Veteran was scheduled to present testimony at a video 
conference hearing before a Veterans Law Judge in June 2010.  
However, the Veteran failed to report to the hearing.

In a January 2009 decision, the Board denied entitlement to 
service connection for a cervical spine disability, a 
thoracolumbar spine disability, and a right knee disability.  In 
May 2009, the Veteran requested reconsideration of the January 
2009 Board decision, but the Board denied his request in 
September 2009.  Therefore, because a final Board decision was 
rendered with regard to those three issues, they are not a part 
of the current appeal.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 
1973 to May 1977.  The record also reflects that he served on 
active duty from May 1977 to August 1983, but was discharged 
under dishonorable conditions for this latter period of service.

2.  In May 2010, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran, through 
his authorized representative, that a withdrawal of this appeal 
is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his 
authorized representative) have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran, through his authorized representative, has 
withdrawn this appeal and, hence, there remain no allegations of 
errors of fact or law for appellate consideration.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


